By the Court.

Stephens, J.,
delivering the opinion.
This appellant was absent, and his counsel was absent, when the case was tried, though generally present during the long sitting of the Court in that county. It is not the case of a party in Court refusing to prosecute his appeal, or by prosecuting it exposing its frivolousness. The most the jury knew was, that he had failed to prosecute it. The failure might have been caused by accident or even by distressing sudden calamity, or by forgetfulness, or by negligence, and not by a consciousness of having no defense. The case did not address itself to the jury as calling for punitory damages, and the actual damage resulting from the delay of a single term could not have been any approximation to the 20 per cent., which the jury found. They went almost to the extremest limit of the law for the most aggravated case, and yet no especial damage was shown; the interest on the note was all the while accumulating, and the delay had been only six months. Under these circumstances, we think, the damages awarded were excessive.
Judgment reversed.